Appeal from a judgment of the County Court of Albany County, rendered July 19, 1976, convicting defendant upon his plea of guilty to the crime of sodomy in the first degree, and sentencing him to an indeterminate term of imprisonment not to exceed 25 years. As a result of an incident involving a 13-year-old girl, defendant was indicted by the June 1976 Term of the Albany County Grand Jury for the crimes of rape in the first degree (Penal Law, § 130.35, subd 1) and sodomy in the first degree (Penal Law, § 130.50, subd 1). Subsequently, he pleaded guilty to the sodomy charge in full satisfaction of the indictment, and an indeterminate term of imprisonment not to exceed 25 years was imposed by the County Court. On this appeal, defendant contends that he was denied the adequate assistance of counsel in the above proceedings and that the sentence which he received was excessive. We cannot agree. In this case, the record, including a signed statement of defendant, establishes without question defendant’s guilt of the crime for which he stands convicted. Accordingly, the failure of his assigned counsel to interpose what would undoubtedly have been fruitless motions and memoranda is readily understandable and the representation provided was plainly not so ineffective as to constitute a mockery of justice (People v Droz, 39 NY2d 457; People v Smith, 31 AD2d 847, 848). With regard to the sentencing procedures, we find them to have been proper in all respects, and no extraordinary circumstances are present which would warrant our disturbance of the sentence imposed, particularly in view of the heinous attack upon the 13-year-old victim (People v Dittmar, 41 AD2d 788; People v *657Caputo, 13 AD2d 861). Judgment affirmed. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.